Citation Nr: 0419968	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-19 562	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.  

2.  Entitlement to service connection for bilateral 
retropatellar pain syndrome.  

3.  Entitlement to an increased rating for residuals of right 
hallux dislocation, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk



INTRODUCTION

The veteran had active service in the United States Army from 
January 1997 to January 2002.

In February 2002, the Little Rock, Arkansas Regional Office 
(RO) denied service connection for pseudofolliculitis barbae, 
retropatellar pain syndrome in the left and right knee, a 
left chest scar, and condylomata on the penis.  The RO 
granted service connection for residuals of right hallux 
dislocation and assigned a 10 percent rating.  

Based on correspondence received in March 2002 and February 
2002, in September 2002, the RO again adjudicated the 
veteran's original claims, but used a new and material 
evidence standard for the claims of service connection for 
pseudofolliculitis barbae, retropatellar pain syndrome in the 
left and right knee, a left chest scar, and condylomata on 
the penis.  This decision came within a one year period of 
the February 2002 decision.  The February 2002 decision was 
not final.  Therefore, the use of a new and material evidence 
standard for these claims was incorrect.  Thus, the Board has 
recharacterized the issues as stated on the cover page.  The 
September 2002 RO decision also continued the 10% rating for 
right hallux dislocation.  

In October 2002, the veteran filed a notice of disagreement 
with the February 2002 decision assigning a 10 percent rating 
for right hallux dislocation, and denying service connection 
for pseudofolliculitis barbae, retropatellar pain syndrome in 
the left and right knee, a left chest scar, and condylomata 
on the penis.  In May 2003, the RO issued a Statement of the 
Case (SOC) in response to the veteran's notice of 
disagreement, but issued the SOC for the September 2002 
decision instead of the February 2002 decision.  The veteran 
then filed a Form 9 in June 2003, appealing only the issues 
of service connection for pseudofolliculitis barbae, service 
connection for retropatellar pain syndrome in the left and 
right knees, and entitlement to an increased rating for 
residuals of a right hallux dislocation.  Thus, the only 
issues before the Board are those listed on the cover page.  

The veteran had a travel Board hearing before the undersigned 
Veterans Law Judge on March 26, 2004.  

The issues of entitlement to an increased rating for 
residuals of right hallux dislocation, currently rated 10 
percent disabling, and entitlement to service connection for 
bilateral retropatellar pain syndrome are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The veteran's current pseudofolliculitis barbae is related to 
service.



CONCLUSION OF LAW

Pseudofolliculitis barbae was incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Requirements

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  The Board is granting the 
veteran's claim for entitlement to service connection for 
pseudofolliculitis barbae, and thus it is not necessary to 
determine the adequacy of the RO's VCAA actions.


II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


III.  Analysis

The veteran claims that service connection is warranted for 
his pseudofolliculitis barbae.  In this regard, he asserts 
that his condition is related to shaving while in service.  
The veteran's examination for enlistment into service shows 
no evidence of pseudofolliculitis barbae.  However, in a 
Screening Note of Acute Medical Care dated January 1997, 
during his military service, the veteran is assessed as 
having pseudofolliculitis barbae.  

The veteran has also submitted a report from February 2003 
which notes pseudofolliculitis of the face and neck, a 
February 2003 report from Tom Hudson, M.D. which notes that 
the veteran had problems with pseudofolliculitis barbae on 
his neck and cheeks, and a June 2003 report from William H. 
Freeman, M.D. which notes that the veteran saw Dr. Hudson, 
who felt he had pseudofolliculitis barbae.  

The evidence clearly shows that the veteran has 
pseudofolliculitis barbae as established by VA.  The 
determinative question becomes whether the veteran's current 
pseudofolliculitis barbae is related to service.  The veteran 
stated in his March 2004 travel Board hearing that he still 
gets the bumps sometimes and that "when I got out of the 
military it just never stopped".  The Board finds that the 
veteran has offered credible testimony showing a continuity 
of symptomatology.  His February and June 2003 medical 
reports show that he still has pseudofolliculitis barbae.  
Given the foregoing, it appears that the veteran's 
pseudofolliculits barbae was incurred in service.  Therefore, 
resolving all doubt in the veteran's favor, the Board finds 
that service connection for pseudofolliculitis barbae is 
warranted.



ORDER

Service connection for pseudofolliculitis barbae is granted.







REMAND

The veteran claims service connection for retropatellar pain 
syndrome (RPPS) in both knees.  Service medical records show 
that in July 2001 he was diagnosed as having RPPS.  

An examination report dated in August 2001 states that there 
is no pathology to render a diagnosis.  However, reports from 
May 2002 from the Little Rock VAMC state that the veteran has 
probable early degenerative joint disease and patellofemoral 
articulation in both knees.  

These records present an unclear picture of whether the 
veteran currently has a bilateral knee condition which is 
related to service.  Consequently, a VA examination is 
needed, to determine whether the veteran currently has a knee 
disorder which is related to service.  

Regarding the claim for an increased rating for residuals of 
right hallux dislocation, currently rated 10 percent 
disabling, the Board notes that the RO granted an evaluation 
of 10 percent under diagnostic code 5284 because they felt 
that the veteran's toe injury had moderate symptoms.  They 
based their decision on an August 2001 medical examination 
report which stated that the veteran complained of not being 
able to stand for long periods of time, that the veteran had 
painful motion, tenderness, and weakness of the great right 
toe, and that the veteran was unable to flex this joint.  The 
report also stated that the veteran had no limited function 
of standing or walking.  

A September 2002 VA examination of the toe found that there 
when the toe was moved into hyperextension and maximum 
dorsiflexion, there was some clicking and "popping" on 
occasion.  A report from the Little Rock VAMC dated in 
September 2002 gives an impression of mild degenerative 
changes of the IP joint of the great toe.  A June 2003 report 
by Dr. Freeman gives an assessment of right great toe pain 
chronic S/P fracture and surgical repair with probable fusion 
of DIP joint.  
A July 2003 diagnosis from the Conway Orthopaedic and Sports 
Medicine Clinic states that the veteran has traumatic DJD in 
his right great toe. 

The current record does not adequately address findings 
necessary to adjudicate the veteran's claim for an increased 
rating for service connected residuals of right hallux 
dislocation, currently rated 10 percent disabling.  In this 
regard, findings addressing the applicable rating criteria 
have not been addressed.  Consequently, the veteran should be 
scheduled for another VA examination which is complete for 
rating purposes.  

The veteran has not been provided a notice letter with 
respect to the claim for an increased rating for residuals of 
right hallux dislocation.  He should be provided a letter 
which fully addresses the notice requirements as set forth in 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  With respect to the claim for an 
increased rating for residuals of right 
hallux dislocation send an appropriate 
letter to the appellant to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and its 
implementing regulations.  This letter 
should advise the appellant of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide and 
what evidence VA will attempt to obtain.  
In the letter, the veteran should also be 
told to provide any evidence in his 
possession that pertains to his claim.

2.  Schedule the veteran for a VA 
examination of his knees.  The 
examination report should list all 
disorders of the knees.  Based on 
examination findings, historical records, 
and medical principles, the examiner 
should give a medical opinion, with full 
rationale, as to the etiology of any knee 
disability found, including the 
likelihood that it is medically caused by 
an incident in service.  The claims file 
should be made available to and reviewed 
by the examiner in connection with the 
examination.  

3.  Also, schedule the veteran for a VA 
examination for the purpose of 
determining the current severity of his 
service connected residuals of right 
hallux dislocation.  The examiner should 
describe in detail all current 
manifestations of the residuals and  
state whether the impairment is moderate, 
moderately severe, or severe impairment.  
The examiner should provide a  complete 
rationale for all medical statements 
given. 

4.  The RO should review the additional 
evidence which is obtained and determine 
whether the benefits sought on appeal may 
now be granted.  If the benefits sought 
on appeal remain denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
claims.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



